Citation Nr: 9922669	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-45 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Craven





INTRODUCTION

The veteran had active military service from February 1941 to 
September 1946.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1996 decision of the RO.  

In a September 1997 rating decision, the RO assigned an 
increased rating of 30 percent for the service-connected 
PTSD, effective on February 24, 1995.  

In May 1998, the Board remanded the case to the RO in order 
to schedule the veteran for a hearing before a Member of the 
Board.  The hearing was scheduled in May 1999; however, he 
failed to report to the hearing.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran currently is not shown to be experiencing 
more than definite impairment of social and industrial 
adaptability or an occupational and social impairment 
manifested by flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
memory, impaired judgment or impaired abstract thinking due 
to his service-connected PTSD.  





CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 4.132 including Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130 including Diagnostic Code 
9440 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

On a VA mental disorders examination in April 1995, the 
veteran was reported to have a somewhat flat but appropriate 
affect and his insight and judgment were relatively poor.  He 
was reported to deny any significant hallucinations, 
delusions or psychotic ideation.  The veteran was diagnosed 
with delayed onset of PTSD and anxiety reaction with 
depression with a Global Access of Functioning (GAF) scale 
score of 60.  He was reported to feel very socially distant, 
socially inadequate and useless and to sometimes feel as if 
he had in injure either himself or others.  

Received in April 1996 were VA outpatient treatment records, 
reflecting treatment from November 1995 to January 1996.  In 
January 1996, the veteran was reported to be depressed for 
most of the day and to have feelings of anxiety.  He was 
reported to have no psychotic symptomatology or suicidal or 
homicidal ideation.  His orientation, memory and judgment 
were reported to be good and his capacity for abstract 
thought and insight into problems were adequate.  The veteran 
was assessed with major depression and anxiety.  The severity 
of his psychosocial symptoms was reported to be moderate.  
His GAF scale score was reported to be 60.  He was also 
reported to have some symptoms of PTSD and generalized 
anxiety disorder.  

On a VA mental disorders examination in June 1996, the 
veteran was reported to complain of recurrent nightmares and 
flashbacks about World War II that were interrupting his 
sleep.  He was reported to appear anxious with mild 
psychomotor agitation and no tremor or abnormal movement.  He 
was reported to be cooperative with good eye contact and full 
range of appropriate affect.  He was reported to deny 
auditory or visual hallucinations, except for intermittent 
flashbacks and nightmares, and suicidal or homicidal 
ideation.  He was reported to have no flight of ideas or 
loosening of association and to be coherent.  His cognition 
was reported to be normal.  The veteran was diagnosed with 
PTSD with a GAF scale score of 60 to 70.  

On a VA mental disorders examination in September 1997, the 
veteran reported that he had been agitated and easily angered 
and had had a problem with sleeping.  He indicated that he 
occasionally experienced flashbacks about the killing and war 
experiences he had had in the South Pacific during World War 
II and that he had nightmares three to four times per week, 
which interrupted his sleep.  He indicated that he had 
trouble seeing war movies and that he had been diagnosed with 
occupational fatigue while he was in the South Pacific, which 
was reported to be another word, at that time, for PTSD.  

An examination revealed that the veteran was rather anxious 
but his demeanor was appropriate.  His insight and judgment 
were reported to be fair and there was no evidence of 
psychotic ideation, hallucinations or delusions.  He was 
reported to receive a score of 26 on the Beck Depression 
Inventory, which was consistent with moderate to severe 
depression.  His Mississippi Combat Scale score of 116 was 
reported to be above the cutoff point for combat related PTSD 
and his Minnesota Multiphasic Personality Inventory (MMPI) 
profile portrayed the picture of a disturbed man who seemed 
to feel very helpless and debilitated.  The veteran was 
reported to have trouble expressing his anger in a modulated 
fashion.  Specific critical items that he was reported to 
endorse in the MMPI included that he lacked self-confidence, 
that he was easily awakened by noise, that he felt useless, 
that there was something wrong with his mind, that he 
sometimes felt that he had to injure either himself or 
someone else, that he believed his sins to be unpardonable, 
that he believed that he was being plotted against, that he 
had seen peculiar and strange things and that he had had very 
peculiar and strange experiences.  The veteran was diagnosed 
with moderate PTSD and anxiety reaction with depression, 
which was noted to have apparently been helped by medication.  
His GAF scale score was reported to be 58.  


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (1998), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The rating schedule criteria for evaluating PTSD changed on 
November 7, 1996.  The veteran filed his claim for an 
increased rating for the service-connected PTSD in April 
1996.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Therefore, the Board must apply 
the more favorable of the old and new rating criteria to the 
veteran's claim.  

Under the old rating criteria, a 10 percent evaluation is 
warranted when there is less than the criteria for the 30 
percent evaluation, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation is warranted when there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation requires that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community; or there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in a profound 
retreat from mature behavior, or the individual must be 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, including Diagnostic Code 9411 (1996).  

The general rating formula for mental disorders under the new 
rating criteria is as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation requires occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 including Diagnostic Code 9440 
(1998).  

The veteran contends, in essence, that the severity of his 
service-connected PTSD warrants an increased rating.  

On VA examination in June 1996, the veteran was reported to 
be cooperative with good eye contact and full range of 
appropriate affect.  He was reported to deny hallucinations 
and suicidal or homicidal ideation.  The veteran was reported 
to have recurrent nightmares and flashbacks and was diagnosed 
with PTSD.  

On the most recent VA examination, the veteran was reported 
to be anxious but his demeanor was reported to be 
appropriate.  His insight and judgment were reported to be 
fair and there was no evidence of psychotic ideation or 
delusions.  He was reported to have moderate to severe 
depression and to fit the profile of a disturbed man who 
seemed to feel very helpless and debilitated.  The veteran 
was diagnosed with moderate PTSD and anxiety reaction with 
depression.  

While the veteran has been shown to have a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people as well as a definite 
industrial impairment, the Board finds that the veteran has 
not been shown to have considerable impairment of social and 
industrial adaptability due to the service-connected PTSD and 
is, therefore, not entitled to an increased rating pursuant 
to 38 C.F.R. § 4.132 including Diagnostic Code 9411 (1996) of 
the old rating criteria.  

In addition, the veteran's current symptomatology does not 
demonstrate occupational and social impairment with reduced 
reliability and productivity due to the service-connected 
PTSD to warrant a rating greater than 30 percent pursuant to 
the new rating criteria under C.F.R. § 4.130 including 
Diagnostic Code 9440 (1998).  Although the veteran has been 
reported to have some disturbances of motivation and mood, as 
demonstrated by his reported feelings of helplessness and 
debilitation, he has not been shown to have flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of memory, impaired judgment or impaired abstract 
thinking.  More than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks is not 
shown in the Board's opinion.  

Thus, the veteran's disability picture, in respect to the 
service-connected PTSD, does not meet the criteria for a 
higher evaluation under the new rating criteria.  
Consequently, the Board finds that an increased rating for 
the veteran's service-connected PTSD cannot be assigned 
pursuant to C.F.R. § 4.130 including Diagnostic Code 9440 
(1998) of the new rating criteria.  

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999) and 38 C.F.R. §§ 
3.102, 4.3 (1998), but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased rating for his service-
connected PTSD.  



ORDER

An increased rating for the service-connected PTSD is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

